Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (1, 14 and 21), 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, (23, 14 and 21) and (24, 14 and 21) of U.S. Patent No. 11,088,756. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference disclose additional limitations that are not required by the instant independent claims. Claims 1, 19 and 20 recite the limitations of claims 1, 23 and 24 of the reference. The independent claims further recite the limitations of assigning a different timeslot and generating beamforming coefficients. These limitations are recited in claims 14 and 21 of the reference. Claim 14 or 21 are not dependent on claims 21 or 14 respectively. Though these claims do not directly depend on each other, the claims of the reference depend on the device of claim 1 and the . 

Conclusion
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mu et al (US 2010/0284446) discloses the communication system shown in figure 1. Repeater station 14-1 receives signals from base station 12 via an antenna array. Subsequent repeater stations receive the signals from the base station via repeater station 14-1. The specific configurations of the repeater stations are shown in figure 16. The base band processor is shown in figure 16. Paragraph 0098 discloses control information RCCI is communicated from the base station to the repeater stations. Paragraph 0110 discloses the base station can determine dynamic base station frequency assignments for various mobile terminals 16 to force all of the mobile terminals 16 that are in local to given repeater 14 to operate within a desired range of base station frequencies. In a sense, the base station 12 acts as the “master” providing overall frequency allocation for the repeater chain 10. In this case, the base station would transmit the control information to the first relay station 14-1. The first repeater station would extract the control information for the first repeater station and would repeat the transmission for the next repeater 14-2 station. That repeater station 14-2 would extract the control information for the second repeater station and would .
Brennan et al (US 2004/0204114) discloses the communication system shown in figure 1. The abstract discloses the method and apparatus discloses selectively causing a receiving device to switch its operative association from one transmitted beam to another available transmitted beam. Brennan further method 500 is configured to periodically measure the uplink RSSI for client device 104 on all possible main beams 116. This measured information is then used to ensure that client device 104 is associated with the “best” beam as stated in paragraph 0052. Claim 1 also describes the switching of the beam to a different beam according to certain criteria. Paragraph 0026 discloses beam switching logic 110 may passively or actively detect or estimate the location of client device 104 with respect to smart antenna 114 and select the main beams transmitted thereby as well. When it is determined by beam switching logic 110 that client device 104 is associate with the “wrong beam” then beam switching logic 110 will cause client device 104 to re-associate with another main beam 116 by altering the operation of transceiver 12 in some manner. Paragraph 0026 further discloses client devices are utilized in this communication system. Therefore, Brennan discloses 
	Day et al (US 2018/0063139) discloses the communication system shown in figures 1 and 2. Day further discloses any number of intermediate systems may be included to relay transmitted data with or without processing in paragraph 0012. Therefore, Day discloses an intermediate system in a communication system comprising a transmission and reception system that will replay information without processing of that information. By not processing the system in the intermediate relay system, latency can be reduced.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M. BURD whose telephone number is (571)272-3008. The examiner can normally be reached 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KEVIN M BURD/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        1/20/2022